Citation Nr: 1309468	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  08-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 20, 2002, for the grant of a total rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Karen Alibrando


INTRODUCTION

The Veteran honorably served in the United States Army Reserves on a period of active duty for training (ACDUTRA) from February 1976 to April 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in March 2010, The American Legion revoked its Power of Attorney (POA) with the Veteran.  

In March 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In August 2010, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board, and in a July 2011 decision, the Board, in pertinent part, denied the Veteran's claim for an effective date prior to June 20, 2002 for the grant of entitlement to TDIU.  The Veteran then appealed the Board's July 2011 decision denying his claim to the United States Court of Appeals for Veterans Claims (Court).   

In a Memorandum Decision dated in August 2012, the Court set aside the Board's decision denying the Veteran's claim of entitlement to an effective date prior to June 20, 2002 for the grant of entitlement to TDIU, and remanded it for further development and readjudication consistent with the Court's Decision.  It is noted that the issue of whether the appellant is competent to manage his VA benefits was remanded by the Board in 2011 and is not currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2012 Memorandum Decision, the Court indicated that the Board's decision did not address whether the appellant could have been awarded an extraschedular TDIU rating prior to June 20, 2002 pursuant to 38 C.F.R. § 3.16(b).  The Court also indicated that a number of documents in the record raise the issue of employability prior to June 20, 2002 which should be considered.  These documents include an August 1979 lay statement of that appellant that his condition caused him to have numerous accidents while working and that he was terminated from several positions due to those accident; a February 1999 lay statement that he had been unable to work since his in-service episode of schizophrenia; a December 1980 RO hearing during which the appellant testified that he tried to go to school to learn auto body repair but was unable to complete the training course due to his psychiatric condition; a March 2000 letter from CenterPoint Human Services stating that the appellant reported ongoing difficulties maintaining a job; and an April 2000 RO hearing during which the appellant stated that he hasn't been able to hold down a job because of the medication to relieve his paranoia has side effects that make him too sick to work.  The Court found that the Board did not consider whether the Veteran was entitled to TDIU for any period prior to June 20, 2002 on the basis of his lay testimony and whether the Veteran could have been awarded TDIU on an extra schedular basis prior to June 20, 2002.

The Board may not assign an extraschedular rating in the first instance.  Barringer v. Peake, 22 Vet. App. 242 (2008).  Thus, in light of the Court's order, the case is referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for a determination of whether his disability picture warrants the assignment of a TDIU prior to June 20, 2002 on an extraschedular basis. 

The record indicates that at the time of the VA examination in June 2002, the Veteran reported that he had been hospitalized most recently in March 2002 when he because suicidal.  An October 2003 VA discharge summary noted hospitalization in 2002 at Roanoke Rapids Virginia.  The report of that hospitalization is not of record and may be pertinent to the claim on appeal regarding the effective date for TDIU.  The RO should attempt to obtain records pertaining to the March 2002 hospitalization prior to submitting the claim for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the records pertaining to hospitalization in March 2002.  If no records are available, that fact should be documented in the record.

2.  Refer the Veteran's claim for an effective date prior to June 20, 2002, for the grant of a TDIU to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating, prior to June 20, 2002 pursuant to 38 C.F.R. § 4.16(b). 

3.  Thereafter, readjudicate the issue of entitlement to an effective date prior to June 20, 2002, for the grant of a TDIU.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


